Name: 93/98/EEC: Council Decision of 1 February 1993 on the conclusion, on behalf of the Community, of the Convention on the control of transboundary movements of hazardous wastes and their disposal (Basel Convention)
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  organisation of transport;  international affairs
 Date Published: 1993-02-16

 16.2.1993 EN Official Journal of the European Communities L 39/1 COUNCIL DECISION of 1 February 1993 on the conclusion, on behalf of the Community, of the Convention on the control of transboundary movements of hazardous wastes and their disposal (Basel Convention) (93/98/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social (2), Whereas, by virtue of a Council Decision of 28 October 1988, the Commission participated on behalf of the Community, in consultation with the representatives of the Member States, in the negotiation in the ad hoc working group meetings under the auspices of the United Nations Environment Programme (UNEP) with a view to preparing a Global Convention on the Control of Transboundary Movements of Hazardous Waste; Whereas, as a result of those negotiations, on 22 March 1989 the Basel Convention on the control of transboundary movements of hazardous wastes and their disposal was adopted and then signed by the Community on the basis of the mandate conferred by a Council Decision of 21 March 1989; Whereas the Convention aims to help protect the environment in the area of waste through more stringent control of transboundary movements of hazardous wastes and other waste and through ecologically sound management thereof; whereas, in this respect, it determines procedures for controls on imports, exports and transit; Whereas the Council, by adopting Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste, within, into and out of the European Community (3), has established rules to curtail and to control such movements; whereas these rules are designed, inter alia, to make the existing Community system for the supervision and control of waste movements comply with the requirements of the Basel Convention and the Fourth ACP-EEC Convention; Whereas, pursuant to its Articles 22 and 23, the Basel Convention is open for ratification, acceptance or approval and accession by States and for formal confirmation or approval by political and/or economic integration organizations, HAS DECIDED AS FOLLOWS: Article 1 The Convention on the control of transboundary movements of hazardous wastes and their disposal, as adopted in Basel on 22 March 1989, is hereby approved on behalf of the European Economic Community. The text of the Convention is attached to this Decision. Article 2 1. The President of the Council shall, on behalf of the Community, deposit the instrument of approval with the Secretary-General of the United Nations, as provided for by Article 22 of the Convention (4). 2. The President shall deposit at the same time the declaration of competence annexed to this Decision in conformity with Article 22 (3) of this Convention. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 1 February 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No C 72, 18. 3. 1991, p. 67. (2) OJ No C 31, 6. 2. 1991, p. 27. (3) OJ No L 30, 6. 2. 1993, p. 1. (4) The date of entry into force for the Community of the Convention will be published in the Official Journal of the European Communities by the General Secretariat of the Council.